DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III and species 1b and 2b, claims 44, 46 and 48-53, in the reply filed on 4/25/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 46 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the boron nitride based slurry" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites providing additional oxides or nitrides in line 3 but then recites to combine only the additional oxides with the boron nitride bulk paint system in line 6. Did applicant mean to also recite the choice of nitrides for combining and, if not, why provide additional nitrides if they are not being combined?
Additionally, claim 49  recites that the additional oxides or nitrides are selected from the group consisting of, among others, magnesium aluminate and aluminum titanate, both of which are neither oxide nor nitride.
Claim 50 is also rejected since it depends from rejected claim 49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44, 46 and 48 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over OBOODI et al (US 4,997,698) in view of HAMM et al (US 2017/0107379).
Claim 44, 46 and 49: OBOODI discloses (see entire document) a method to form a ceramic composition based coating on a metal substrate (title, abstract) [as claimed].
The process comprises applying a paint system onto a metal substrate and sintering the painted substrate at 1000-1220oC for a period of less than 2 hours (14:24-45) [as claimed].
The coating comprises Li2O, SiO2, Al2O3 (7:25-29) and preferably B2O3 is also present (6:54-61) [wherein Li2O reads on the claimed R2O being an alkali metal oxide  of claim 44 and Al2O3 reads on the claimed additional oxide or nitride of claims 49]. 
OBOODI discloses that the boron oxide is derived from fluxing and sintering agents added to the ceramic during its manufacture (6:54-61) and is added to the ceramic mixture to increase the adhesion of the alkali oxide and boron oxide to the metal substrate (10:7-32), but does not explicitly teach boron nitride as the agent. However:
HAMM discloses (see entire document) a process to make ceramic glazes comprising frits and pigments which are calcined at high temperatures of above 1000oC for up to 5 hours (abstract, [0001], [0002, [0079], [0080]) [as claimed].
The frit comprises an alkali metal oxide, such as Na2O, K2O and Li2O at greater than 10 wt%, Al2O3 at greater than 5% wt%, SiO2 at greater than 50 wt%, and an example of B2O3 at 3 wt%, based on the frit being 100 wt% ([0040]-[0043], [0092]) [reading on the claimed ingredients of the coating]. 
The pigment is preferably  high-temperature-resistant flakes, such as boron nitride (BN) [as claimed], Al2O3 or TiO2 , which give high temperature stability to the ceramic ([0047], [0053], claim 3).
It would have been obvious to one of ordinary skill in the art to have added HAMM’s boron nitride to OBOODI’s process since OBOODI discloses boron oxide and that the boron oxide is derived from fluxing and sintering agents added to the ceramic during its manufacture and HAMM explicitly discloses that boron nitride is especially beneficial in ceramic coatings since it gives high temperature stability to the ceramic, and have thus arrived at present claims. It would also have been obvious to one of ordinary skill in the art to have added HAMM’s boron nitride to OBOODI’s process for cumulative results since OBOODI discloses Al2O3 and HAMM discloses that boron nitride and Al2O3 are interchangeably used for high temperature stability to the ceramic, wherein both OBOODI and HAMM are concerned with making a ceramic/glaze coating on a substrate comprising oxides of alkali metal, silicon, boron and aluminum and which is further calcined at temperatures of over 1000oC.

Claim 48: Since OBOODI in view of HAMM discloses the claimed ceramic which is sintered at the claimed temperature, the boron nitride is completely oxidized as claimed.
Claim 50: OBOODI and HAMM disclose aluminum oxide and HAMM discloses boron nitride [both of which are enumerated in claim 49, from which claim 50 depends]. OBOODI discloses 10-49% aluminum oxide (4:41) [encompassing the claimed 2-50%].
Claim 51 – 52: The ceramic composition is first calcined before being applied to the metal substrate, at temperatures of 1100-1300oC  and then pulverized (8:64-68, 11:31-47).
Claim 53: OBOODI discloses 42-68 wt% silicon oxide (4:43) [wherein the rejection applies to the overlapping claimed range], 1-4% alkali metal oxide [wherein the rejection applies to the overlapping claimed range], and 3-13% boron oxide (6:6:54-67), failing to teach 23-79% boron oxide. However, it would have been obvious to one of ordinary skill in the art to have added as much boron as needed through routine experimentation since OBOODI discloses that the boron oxide is added to the ceramic mixture to increase the adhesion of the alkali oxide and boron oxide to the metal substrate (10:7-32). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and noting also that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over OBOODI et al (US 4,997,698) in view of HAMM et al (US 2017/0107379) and further in view of BROWN (US 3,832,224).
OBOODI’s and HAMM’s disclosures are discussed above and are incorporated herein by reference.
OBOODI discloses 42-68 wt% silicon oxide (4:43) [wherein the rejection applies to the overlapping claimed range], 1-4% alkali metal oxide [wherein the rejection applies to the overlapping claimed range], and 3-13% boron oxide (6:6:54-67), failing to teach 23-79% boron oxide. However, ceramic coating with the claimed ingredients and percentages is known in the art, as disclosed by BROWN:  
BROWN discloses (see entire document) a glaze coating comprising 18-30 parts boron oxide, 35-55 parts silicon oxide, 5-25 parts by weight of aluminum oxide and 1.5-5 parts by weight of sodium oxide and potassium oxide (abstract). The coating is applied to a substrate and heated to 1890oF (1032oC) for 2 hours (5:64-65). BROWN discloses that this particular coating provides increased strength, excellent hardness, improved resistance to moisture permeation and good resistance to attack by highly acidic or alkaline substances (2:14-23) (abstract). 
It would have been obvious to one of ordinary skill in the art to have used BROWN’s percentage of boron oxide in OBOODI’s process since OBOODI discloses that the boron oxide is added to the ceramic mixture to increase the adhesion of the alkali oxide and boron oxide to the metal substrate (10:7-32) and BROWN discloses that the ingredients and percentages used to make the glaze provides for increased strength, excellent hardness, improved resistance to moisture permeation and good resistance to attack by highly acidic or alkaline substances, wherein OBOODI, HAMM and BROWN are concerned with making a ceramic/glaze coating on a substrate comprising oxides of alkali metal, silicon, boron and aluminum and which further calcined at temperatures of over 1000oC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  44, 46 and 48-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 11,142,652.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite the same coating composition comprising boron nitride and oxides of alkali metal, silicon and boron over a metal, ‘652 recites a product while the present claims recite a process to make the product, making them obvious variants of each other. 

Claims 44, 46 and 48-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of copending Application No. 17/191,890 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite the same coating composition comprising boron nitride and oxides of alkali metal, silicon and boron over a metal, ‘890 further recites that the coating is formed in a suspension while the present claims are more broadly silent regarding a suspension, thus fully encompassing ‘890. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765